Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rong Liu on April 30, 2021.
The application has been amended as follows: 
Please rewrite claim 10 as: The preamble symbol transmitting method of claim 9, characterized in that 
the length of the time-domain main body signal is 2048, the length of the cyclic prefix is 520, and the length of the postfix or the hyper prefix is 504, 
then the time-domain expression of the first three-segment structure contained in the preamble symbol is:
            
                
                    
                        P
                    
                    
                        C
                        -
                        A
                        -
                        B
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        
                            
                                
                                    P
                                    1
                                    _
                                    A
                                    (
                                    t
                                    +
                                    1528
                                    T
                                    )
                                
                                
                                    0
                                    ≤
                                    t
                                    <
                                    520
                                    T
                                
                            
                            
                                
                                    P
                                    1
                                    _
                                    A
                                    (
                                    t
                                    -
                                    520
                                    T
                                    )
                                
                                
                                    520
                                    T
                                    ≤
                                    t
                                    <
                                    2568
                                    T
                                
                            
                            
                                
                                    P
                                    1
                                    _
                                    A
                                    (
                                    t
                                    -
                                    1024
                                    T
                                    )
                                    
                                        
                                            e
                                        
                                        
                                            j
                                            2
                                            π
                                            
                                                
                                                    f
                                                
                                                
                                                    S
                                                    H
                                                
                                            
                                            t
                                        
                                    
                                
                                
                                    2568
                                    T
                                    ≤
                                    t
                                    <
                                    3072
                                    T
                                
                            
                            
                                
                                    0
                                
                                
                                    o
                                    t
                                    h
                                    e
                                    r
                                    w
                                    i
                                    s
                                    e
                                
                            
                        
                    
                
            
        
then the time-domain expression of the second three-segment structure contained in the preamble symbol is: 
            
                
                    
                        P
                    
                    
                        B
                        -
                        C
                        -
                        A
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        
                            
                                
                                    P
                                    1
                                    _
                                    A
                                    (
                                    t
                                    +
                                    1528
                                    T
                                    )
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            j
                                            2
                                            π
                                            
                                                
                                                    f
                                                
                                                
                                                    S
                                                    H
                                                
                                            
                                            (
                                            t
                                            -
                                            520
                                            T
                                            )
                                        
                                    
                                
                                
                                    0
                                    ≤
                                    504
                                    T
                                
                            
                            
                                
                                    P
                                    1
                                    _
                                    A
                                    (
                                    t
                                    +
                                    1024
                                    T
                                    )
                                
                                
                                    504
                                    T
                                    ≤
                                    t
                                    <
                                    1024
                                    T
                                
                            
                            
                                
                                    P
                                    1
                                    _
                                    A
                                    (
                                    t
                                    -
                                    1024
                                    T
                                    )
                                
                                
                                    1024
                                    T
                                    ≤
                                    t
                                    <
                                    3072
                                    T
                                
                            
                            
                                
                                    0
                                
                                
                                    o
                                    t
                                    h
                                    e
                                    r
                                    w
                                    i
                                    s
                                    e
                                
                            
                        
                    
                
            
         
            
                
                    
                        f
                    
                    
                        S
                        H
                    
                
                =
                1
                /
                
                    
                        2048
                    
                
                T
            
        .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633